Citation Nr: 1416333	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to April 1998 and from June 2004 to November 2005.  

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was most recently before the Board in November 2013 and was remanded for additional development.


FINDING OF FACT

Current right ear or left ear hearing loss disability for VA purposes is not shown.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in October 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA and private medical records.  In January 2014 the Veteran underwent a VA audiological examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The January 2014 VA examiner elicited information concerning the Veteran's military service, and the noise exposure received therein.  The opinion considered the pertinent evidence of record, the Veteran's lay history, included specific reference to the Veteran's service treatment records, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, in January 2014 the Veteran underwent a VA examination that addressed the medical matters upon which this appeal will be decided.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as hearing loss (as an organic disease of the nervous system) may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that he developed bilateral hearing loss as a result of working as a mechanic on heavy vehicles during service.  He also asserted that he was exposed to noise from incoming mortar rounds during his service in Iraq.  His DD Form 214 confirms that his military occupational specialty (MOS) was in vehicle repair.

The Veteran's service treatment records contain no evidence of hearing loss for VA purposes.  While the Veteran did not undergo an audiogram at the time of his separation from his service in November 2005, it appears that on an October 2005 report of Medical Assessment he indicated some kind of hearing or other ear-related problem.

A VA audiological examination in June 2006 did not reveal hearing loss disability as defined by VA.

A private August 2008 audiological evaluation reflected that the Veteran had left ear and right ear hearing loss for VA purposes.  The evaluation did not contain any comments or opinions as to the etiology of the hearing loss.

A VA audiological examination in September 2010 did not reveal hearing loss disability as defined by VA.

At a January 2014 VA audiological examination the Veteran did not demonstrate hearing loss disability as defined by VA.  The examiner commented, in pertinent part, as follows:

Today's test shows normal hearing bilaterally.  All threshold responses were [within normal limits] and therefore this test does not show a level of loss that would show disability under VA regulations.  Speech recognition is also excellent bilaterally.

The January 2014 VA audiological examiner discussed the August 2008 private audiological examination testing and commented, in pertinent part, as follows:

[The August 2008 private audiological evaluation] shows a mild/moderate level of hearing loss bilaterally.  If this level of loss existed and was due to military noise exposure, that would obviously effect the decision on this vet's case.  Noted [are 2 VA examinations in June 2006 and September 2010] that shows normal hearing.  There is an obvious discrepancy in the results obtained privately and from the 2 VA exams, and with today's exam. . . . The evidence shows 3 tests showing normal hearing for this vet, 2 exams with inconsistent results that could not be reported and one test of Aug 08 that shows a mild/moderate hearing loss.  While mild fluctuations of hearing can occur, it is my opinion that the test of August 08 must be looked upon as a tainted test, or a temporary elevation of threshold due to unknown pathology.  Three times the vet has shown normal hearing upon VA examination, with excellent speech recognition.  I do not consider the Aug 08 test valid for purposes of determining disability.  Today's test shows again normal hearing with results that do not meet the standard for disability under VA regulations.  Therefore it is my opinion that it is not likely the vet's hearing as claimed is due to an event during his military duty.

VA audiological examinations, including the ones conducted in June 2006, September 2010, and January 2014, indicate that there is no current right ear or left ear hearing loss disability for VA purposes.  As current right ear or left ear hearing loss disability for VA purposes is not shown, service connection for hearing loss is not warranted.

The Board acknowledges that the August 2008 private audiological evaluation did show that the Veteran had bilateral hearing loss for VA purposes.  As noted by the January 2014 VA examiner, the August 2008 private evaluation was either "tainted" or had a "temporary elevation of threshold due to unknown pathology."  The Board notes, however, that even assuming that he August 2008 private evaluation was valid and showed bilateral hearing loss for VA purposes, it can not serve as a basis for service connection for hearing loss in this case.

First, as the Veteran's second period of service ended in November 2005, hearing loss was not manifested within one year from the date of separation from active service, and hearing loss on a presumptive basis is not warranted.  Further, no examiner, including the August 2008 private examiner, has linked the Veteran's hearing loss to service, and the January 2014 VA examiner has specifically indicated that the Veteran's hearing loss was not related to his military service.

The Board finds that the January 2014 VA examiner's opinion is the most probative and persuasive opinion evidence because it took into consideration the Veteran's medical records and history, his complaints, and provided a comprehensive and detailed supporting rationale.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training and expertise to opine that any current left ear or right ear hearing loss is etiologically related to acoustic trauma in service.  The January 2014 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  Accordingly, this lay evidence, including in so far as it goes to continuity of symptomatology since service, does not constitute competent etiological medical evidence and lacks probative value in that regard.

In sum, service connection for left ear and right ear hearing loss is not warranted.

To the extent that the Veteran may be claiming hearing loss as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that the Veteran must submit medical evidence of a current disability.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  He has not done so in this case.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


